COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                   417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                               Telephone: (302) 739-4397
                                                               Facsimile: (302) 739-6179

                        Date Submitted: December 2, 2020
                        Date Decided: December 29, 2020



 John M. Seaman, Esquire                    David J. Margules, Esquire
 Michael A. Barlow, Esquire                 Elizabeth A. Sloan, Esquire
 Abrams & Bayliss LLP                       Ballard Spahr LLP
 20 Montchanin Road, Suite 200              919 North Market Street, 11th Floor
 Wilmington, DE 19807                       Wilmington, DE 19801

 Raymond J. DiCamillo, Esquire              Albert H. Manwaring, IV, Esquire
 Daniel Kaprow, Esquire                     Albert J. Carroll, Esquire
 Megan E. O’Connor, Esquire                 Morris James LLP
 Richards, Layton & Finger, P.A.            500 Delaware Avenue, Suite 1500
 920 North King Street                      Wilmington, DE 19801
 Wilmington, DE 19801

       Re: Joint Stock Company Commercial Bank PrivatBank v. Kolomoisky, et al.
           C.A. No. 2019-0377-JRS

Dear Counsel:

       I have reviewed Plaintiff’s Motion for Reargument (D.I. 169) relating to the

Court’s decision, dated November 19, 2020, to grant Defendants’ Motion to

Bifurcate Briefing on Motions to Dismiss and Stay Jurisdictional Discovery

(D.I. 164, 167). After carefully reviewing the matter, I remained convinced that the

sequencing of briefing the pending motions, and the stay of jurisdictional discovery,
Joint Stock Company Commercial Bank PrivatBank v. Kolomoisky, et al.
C.A. No. 2019-0377-JRS
December 29, 2020
Page 2


as laid out in the Court’s November 19th Order, is the most efficient and appropriate

means by which to address the motions, particularly given the likely scope of

jurisdictional discovery implicated by the Plaintiff’s proffered theory of personal

jurisdiction.

      As I am not satisfied the Court has “overlooked a controlling decision or

principle of law that would have controlling effect, or [] has misapprehended the law

or the facts so that the outcome of the decision would be different,” I cannot conclude

that the Motion for Reargument has stated valid bases for relief.1 Accordingly, the

Motion is DENIED.

      IT IS SO ORDERED.

                                        Very truly yours,

                                        /s/ Joseph R. Slights III




1
  Those Certain Underwriters at Lloyd’s, London v. Nat’l Installment Ins. Servs.,
2008 WL 2133417, at *1 (Del. Ch. May 21, 2008) (stating the requisite grounds for
granting reargument).